Citation Nr: 0023328	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  91-55 169	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to November 
1948. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1990 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which denied entitlement to 
service connection for psychiatric disability and a related 
skin disability.  The appeal was denied by the Board in a 
March 1992 decision.  In June 1993, the Deputy Vice Chairman 
of the Board ordered reconsideration of the March 1992 Board 
decision.  The case was most recently remanded to the RO for 
further development in October 1996.  It was returned to the 
Board in February 2000.

While the case was in remand status, the RO entered a March 
1997 rating decision granting service connection for 
folliculitis with carbuncles and furuncles.  It rated the 
disability as 10 percent disabling.  Following receipt of the 
veteran's notice of disagreement with this evaluation, the RO 
entered a June 1997 rating decision increasing the evaluation 
to 30 percent.  In a June 1997 supplemental statement of the 
case, the RO framed the issue on appeal as entitlement to 
service connection for psychiatric disability with 
hives/urticaria.  

In a November 1999 statement responding to a July 1999 
supplemental statement of the case on the issue of 
entitlement to service connection for psychiatric disability 
and a related skin condition, the veteran stated that he 
believed that he was being fairly compensated for his skin 
condition but he continued to argue that service connection 
is warranted for psychiatric disability.  Therefore, the 
Board has concluded that the veteran is satisfied with the 
RO's actions with respect to his appeal for service 
connection for skin disability and with the RO's evaluation 
of this disability.  Accordingly, the Board will limit its 
consideration to the issue of entitlement to service 
connection for psychiatric disability. 

This decision by the reconsideration panel replaces the March 
1992 decision of the Board and is the final decision of the 
Board.




FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A chronic acquired psychiatric disorder was present 
during active duty; it was not found on service entrance 
examination and it is not clearly and unmistakably shown to 
have existed prior to service.


CONCLUSION OF LAW

Psychiatric disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of the claim has been obtained.

I. Factual Background

Service medical records reflect that the veteran was found to 
have no psychiatric disorder on service entrance examination 
in July 1945.  The veteran was hospitalized in August 1948 
for suspected lymphogranuloma venereum, though no disease was 
found.  Morning reports reflect that the veteran was 
hospitalized in August 1948, but do not reflect the nature of 
treatment or disorder.  At the service separation examination 
in November 1948, the veteran was found to have no 
psychiatric disorder.  At the service separation examination, 
the examiner noted that the veteran had a history of 8 days 
of hospitalization, in August 1948 while in Germany, for a 
boil on the right side of the abdomen.

Post-service treatment records reflect that the veteran was 
treated for urticaria in March 1951, and in April and August 
1951.  A July 1995 letter from a private physician, Frederick 
Klaas, M.D., reflects that the veteran was first treated by 
him in September 1950 for urticaria.  Dr. Klaas wrote that 
he, "felt that the Urticaria was due to stress factors in 
[the veteran's] life which began with dermatitis and was 
treated during World War II, in the U.S. Army, 1945."  Dr. 
Klaas wrote that, after discharge from the Army, the veteran 
continued to have intermittent trouble with dermatitis, and 
it was his opinion that, "the stress factor for recurrent 
episodes had originated during the patient's military 
service." 

A medical report to an insurance company dated in May 1966 by 
E.R. Jonas, M.D., reflects a diagnosis of acute anxiety 
reaction.  The history notes that the veteran was seen in 
April 1962 and June 1963 for complaints of chest pain, and an 
incident in September 1965.  Private outpatient treatment 
records from the River Falls Medical Clinic reflect that in 
December 1969 the veteran presented with symptoms after the 
birth of an infant, that a rebellious 18 year old son was 
increasing the stress, and the veteran threatened to take his 
life.  

In February 1970, the veteran was diagnosed as passive 
aggressive with depression.  A letter dated in September 1970 
from Donald Mayberg of the Minneapolis Clinic of Psychology 
and Neurology reflects that the veteran had depression and 
marital problems.  He indicated that the Minnesota 
Multiphasic testing revealed acute neurotic upset, with 
depression, anger, frustration, and anxiety.  Beginning in 
March 1973, the veteran began receiving treatment for, among 
other things, emotional problems.  A statement by E.R. Jonas, 
M.D., dated in July 1982, reflects that the veteran was 
undergoing a marked depressive reaction.  

Treatment records for 1985 and 1986 from the Pierce County 
Mental Health Center reflect that the veteran was seen by 
H.J. Osekowsky, M.D., for complaints of depressive moments, 
and for psychological problems following cancer surgery in 
1986.  In response to an insurance questionnaire dated in 
February 1986, 
Dr. Osekowsky wrote that the veteran had an adjustment 
disorder which probably began in September 1994 due to a 
cancer condition.  

An administrative law judge decision from the U.S. Social 
Security Administration reflects that the veteran was 
determined to have become disabled and unable to engage in 
substantially gainful activity beginning in August 1985, due 
in part to severe adjustment reaction, status post resection 
of colon cancer.  

A December 1985 letter by Foster Peppard, M.S.W., reflects 
that the veteran had been divorced in 1971, was saddened over 
not having been more emotionally available to his sons as 
they were growing up, and was stressed over his cancers, with 
a history of chemotherapy in 1985.  A May 1986 entry by 
Priscilla Marotha, Ph.D., reflects a social worker's opinion 
that the veteran was mildly to moderately impaired due to 
depression.  In October 1987, the veteran was diagnosed with 
adjustment disorder and alcoholism in remission.

In an October 1986 statement, the veteran's brother wrote 
that he remembered the veteran had medical problems and many 
ailments before and after his discharge from service, and was 
nervous and irritable.  Other lay statements dated in 
September and October 1986 reflect that the veteran began 
breaking out with hives after discharge from service in 
November 1948, and had a bad attack of the "hives" in 
January 1949, on his wedding day in April 1950, for which he 
received a shot, and at the time of the birth of his first 
son in July 1951.

A March 1988 report of examination, by a private 
psychologist, Lloyd Sines, Ph.D., reflects that the veteran 
reported that his first bout of depression occurred when he 
was in middle adolescence, which was also about the time that 
the possibility of polio was suspected.  The veteran reported 
that he had life-long problems with recurrent depression, 
and, since his days in the military, had a variety of other 
medical problems.  He reported that he began to have 
"emotional problems" in about 1950 and in the early 1970's 
was treated with antidepressant medications, though his most 
recent bout of depression had begun in the 1980's and lasted 
until about 1987.  The Axis I diagnosis was recurrent major 
depression in partial remission. 

VA outpatient treatment records reflect that in July 1991 the 
veteran reported a lifelong history of both anxiety and 
depression, as well as an essentially lifelong problem with 
sleep disruption or sleeplessness.  He also reported a 
history of auditory hallucinations in the 1970's, and more 
recently when he attempted to utilize amitriptyline for 
treatment for depression.  The veteran described his symptoms 
as occurring gradually over many years, with an onset in 1985 
of memory changes, and that his symptoms were somewhat 
improved when he was under less stress and felt less anxiety.  
The veteran was noted to have a diagnosis of recurrent major 
depression which had been in remission at least since 1988, 
and he reported emotional problems dating to at least 1950.   

Excerpts received in March 1996, from what appears to be a 
medical dictionary, include: a definition for "pruritus" 
which includes that, "Emotional distress plays an important 
role in the development and control of this disturbing 
symptom;" a definition for "urticaria" which includes that 
the exciting cause may be, among other things, emotional 
stress; an article about hives which includes that, "tension 
and stress of any kind usually make hives worse;" and a 
definition of "dermatitis" which includes that, 
"dermatitis may have a psychologic rather than a physical 
cause."  

A February 1997 VA dermatology examination report notes the 
findings of red papules of the upper arm, abdomen, fossa, and 
upper back, and the right lower leg, and macules and patches 
consistent with slightly depressed scars extensively over the 
anterior and lateral abdomen and back and other areas, 
diagnosed as folliculitis and resolving carbuncles or 
furuncles, eczematous dermatitis, and scars consistent with 
the history of "boils."  The examiner concluded that the 
veteran's skin problem "flares with his emotional illness" 
of chronic depression or dysthymic disorder, "during 
episodes of increased stress and psychiatric illness." 

At a February 1997 VA mental disorders examination, the 
veteran reported a history which included: physical and 
emotional abuse by his father and juvenile drinking; 
hospitalization in service for dermatitis; development of 
urticaria under stress; and treatment in 1957 with a 
tranquilizer.  The Axis I diagnosis was chronic dysthymic 
disorder with episodic major depression, recurrent, and a 
history of alcohol abuse said to be in remission, with an 
Axis II diagnosis of personality disorder not otherwise 
specified, with features.  The examiner stated that the 
veteran's depression appeared to be a lifelong problem since 
the veteran dated the  originating problems back to his early 
childhood.  He concluded that the veteran's depression 
existed prior to his entry into service.  The examiner also 
offered the opinion that the veteran seemed to have two 
different skin conditions, folliculitis and urticaria, and 
that the urticaria, "may develop in response to anxiety with 
stress producing conditions."

A February 1999 statement from C.P., Ph.D., of the VA 
Minneapolis Medical Center, notes the veteran's history of an 
alcoholic and physically and psychologically abusive father, 
so that "a pattern of fear associated with damages to his 
skin was set early in life."  He believed that this 
childhood fear "became adult neurosis in the military, 
organized around the fear of military authority, the 
expectation of death, the perceived arbitrariness with which 
a D.I. or superior could punish him, led to a psychiatric 
condition once again reprising a familiar pattern of anxiety 
and skin problems."  He further explained that most 
childhood problems are necessary but not sufficient to 
produce an anxious or psychosomatic response in an adult, but 
the experiences in the military as an adult became the 
"necessary condition to release [the veteran's] anxiety 
reactions."   

The report of an April 1999 VA examination by a psychiatrist, 
I.S., M.D., notes the veteran's history, which included the 
veteran's reporting that: his father was alcoholic; several 
of his siblings were in mental institutions; he always felt 
very fearful with strangers; he received "psychiatric care" 
in August 1948 in service with hives, but he did not receive 
psychiatric care in service; he received subsequent treatment 
in 1971 for alcohol problems and in 1973 for suicidal 
tendencies; he was divorced in 1973; and he believed his 
mental condition contributed to his urticaria.  The examiner 
noted the examination report by C.P., Ph.D., and the 1988 
report of Dr. Floyd Sines, which had indicated in the 
veteran's psychological history that the veteran had a fear 
of polio and depression while he was in adolescence.  The 
Axis I diagnosis was chronic severe depression, with an Axis 
II diagnosis of chronic and severe schizoid personality.  The 
Axis V diagnosis included that the veteran's current 
impairment was due to his "chronic depression and mental 
problems which he had before he got into the service."  This 
VA examiner included as part of the assessment the following: 
he disagreed with the assessment of C.P., M.D., that 
urticaria and mental problems were related to service 
experience or were service connected; it appeared that the 
skin condition and the mental illness ran together; based on 
a positive family history of mental illness and the 1988 
notation by 
Dr. Sines of depression in high school from the fear of 
polio, the veteran seemed to have mental problems prior to 
service; the veteran's problems during "service seem to be 
less really, or certainly no more, than they were before he 
got in the service"; some of the post-service stressors were 
"significant contributing factors to his mental problems;" 
and schizoid traits were unrelated to service.  This VA 
examiner further assessed that a positive family history of 
mental illness on both sides of the family was, "the most 
determining factor for his mental health problems," and was 
the reason for depression in adolescence and current 
depression. 

An April 1999 examination report by another VA psychiatrist, 
M.G., M.D., records the history and current complaints of the 
veteran.  The examination resulted in an Axis I diagnosis of 
recurrent major depression, with mild symptomatology, and 
history of alcohol dependence in full remission, and an Axis 
II diagnosis of personality disorder not otherwise specified.  
This examiner opined that it was not likely that the 
veteran's personality disorder and mood disturbance "arose 
while he was in service.  They were premorbid in terms of his 
personality construction, and post-service with regard to his 
mood disorder." 

II. Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Personality 
disorders are not diseases or injuries for purposes of VA 
compensation benefits.  38 C.F.R. § 3.303(c).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease initially diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111.

The veteran contends that he did not have a psychiatric 
disability or skin disorder prior to his active duty service, 
and that the skin problems that he experienced during service 
were the result of a psychiatric disability which was not 
diagnosed until after his discharge from service.

As the service medical records reflect that no psychiatric 
disorder was found on the service entrance examination, the 
veteran is entitled to the presumption of soundness.  
38 U.S.C.A. § 1111. 

The record includes evidence of the existence of psychiatric 
disability prior to service.  For instance, Dr. Sines noted 
in March 1988 that the veteran's first bout of depression was 
in middle adolescence, about the time possible polio was 
suspected, and that the veteran had "life long problems" 
with recurrent depression.  The February 1997 VA mental 
disorders examination report includes the opinion that the 
veteran's depression existed prior to service.  A February 
1999 letter from C.P., Ph.D., of the VA Minneapolis Medical 
Center, notes the veteran's history of an alcoholic and 
abusive father, and that the veteran suffered physical and 
psychological abuse as a child and prior to service, so that 
"a pattern of fear associated with damages to his skin was 
set early in life."  The report of an April 1999 VA 
examination by a psychiatrist includes as part of the 
assessment that the veteran seemed to have mental problems 
before service and that the veteran's history of mental 
illness on both sides of the family was the reason for the 
veteran's depression in adolescence and his current 
depression.  The Axis V diagnosis included that the veteran's 
current impairment was due to his chronic depression and 
mental problems which originated before he entered service. 

On the other hand, there is no contemperaneous medical 
evidence of the existence of any psychiatric disorder prior 
to service, and there is no indication in the service medical 
records of the existence of a psychiatric disorder prior to 
service, including a history presented by the veteran or an 
in-service diagnosis.  The medical opinions of record to the 
effect that the veteran's psychiatric disorder preexisted 
service were based on histories presented by the veteran many 
years after service.  The February 1999 letter from C.P., 
Ph.D., indicates that "a pattern of fear associated with 
damages to his skin was set early in life," but does not 
indicate that a psychiatric disorder existed prior to 
service.  To the contrary, he concluded that the veteran's 
anxiety reaction originated in service.

In sum, the evidence of the existence of psychiatric 
disability before the veteran's entry onto active duty is 
persuasive but not clear and unmistakable.  Therefore, the 
presumption of soundness has not been rebutted.  

Although service medical records show no psychiatric 
diagnosis and there is no available post-service medical 
evidence of a diagnosis of psychiatric disease until years 
following the veteran's discharge from service, the medical 
evidence does show that the veteran currently has a chronic 
acquired psychiatric disability and the record does include 
medical evidence of a nexus between the current psychiatric 
disability and a psychiatric disability present in service.  
As discussed above, the record contains persuasive medical 
evidence that the veteran's chronic acquired psychiatric 
disability existed prior to service.  It follows that 
evidence which the Board has found to be persuasive evidence 
of the existence of chronic acquired psychiatric disability 
prior to service is also persuasive evidence of the presence 
of the disability during service.  Therefore, the Board 
concludes that service connection is warranted for the 
veteran's chronic acquired psychiatric disability.  


ORDER

Service connection for psychiatric disability is granted. 



			
	JEFFREY J. MARTIN	                     F. JUDGE FLOWERS
Member, Board of Veterans' Appeals	         Member, Board of Veterans' 
                                             Appeals

		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals

			
	WARREN W. RICE, JR.	               JACQUELINE E. MONROE
Member, Board of Veterans' Appeals	         Member, Board of Veterans' 
                                             Appeals


		
	BRUCE N. KANNEE
Member, Board of Veterans' Appeals



 

